                                                                                ...
UNITEDJSTATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                          ,.
 UNITED STATES OF AMERICA
                 •
                                                  19-cr-323 ( JSR)
                 -against-                        20-cr-022 (PAC)

                                                  ORDER        , , IJSDC SDNY
 ANGEL CRISPIN,                                                 lnoCUMENT
                                                                '
                                                                    ELECTRONICALLY Fil.ED
                 Defendant.
                                                                    DOC   #=--~~~~-
                                                                    DATE FTLED:
JED S. RAKOFF, U.S.D.J.

       The Government has moved to consolidate the above-captioned~

cases for plea and sentencing as to defendant Angel Crispin, who

has indicated his intent to enter P plea agreement in both matters.

Upon     Judge       Crotty's    consent,   the   Court        hereby         orders   such

consolidation and sets a change of plea hearing for both matters

for February 21, 2020 at 11:00 am.

       SO ORDERED.

Dated:       New York, NY

             February      iJ,    2020              JED S. RAKOFF, U.S.D.J.
                                                                          '
